293 S.W.3d 484 (2009)
STATE of Missouri, Respondent,
v.
Lance LIVINGSTON, Appellant.
No. WD 69764.
Missouri Court of Appeals, Western District, Division Three.
October 6, 2009.
Ruth Sanders, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES EDWARD WELSH, and KAREN KING MITCHELL, JJ.
Prior report: 220 S.W.3d 783.

ORDER
PER CURIAM:
Mr. Lance W. Livingston appeals from his conviction for second-degree murder, section 565.021, and armed criminal action, section 571.015. He contends his due process rights were violated by the trial court's exclusion of evidence essential to the res gestae of the crime.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).